tcmemo_1996_131 united_states tax_court computervision international corp petitioner v commissioner of internal revenue respondent computervision corporation and subsidiaries petitioner sec_1 v commissioner of internal revenue respondent docket nos filed date john s brown george p mair donald-bruce abrams jody e forchheimer for petitioners charles w maurer jr and john c galluzzo jr for respondent these cases have been consolidated for purposes of trial briefing and opinion and shall hereinafter be referred to as the instant case memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner computervision international corp cvi for its taxable_year ended date respondent determined the following deficiencies in the federal_income_tax of petitioners computervision corp cv and subsidiaries for the following years taxable_year ended deficiency date date date date dollar_figure big_number big_number big_number after concessions the following issues remain for decision whether cvi qualifies as a domestic_international_sales_corporation disc for its taxable years ended date and whether petitioners are entitled to net_interest_income against interest_expense in calculating cv's deduction for commissions payable to cvi with respect to each of cvi's taxable years ending date and and date and whether the net_proceeds of the sale of a certain stock_warrant held by cv are long-term_capital_gain ordinary_income or a reduction in cv’s cost_of_goods_sold findings_of_fact unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated in this memorandum opinion by reference and are found accordingly except as noted below with respect to certain stipulations to which objections were reserved general background the principal_place_of_business of both cv and cvi was bedford massachusetts at the time each filed its petition in the instant case cv a delaware corporation designs manufactures and sells computer-aided design computer-aided manufacturing and computer-aided engineering cad cam cae products cv maintains its books_and_records on an accrual accounting basis using a calendar_year during relevant periods cvi a massachusetts corporation maintained its books_and_records on an accrual accounting basis using a fiscal_year ending january during cv's and cvi's taxable years ending in however cv together with at least certain of its subsidiaries filed a consolidated federal_income_tax return for the period beginning date and ending date in however cvi filed a form 1120-disc for the period continued in and cvi was a wholly owned subsidiary of cv disc qualification issue cvi was organized in to serve as a sales agent for cv with respect to cv's sales of its products to customers located outside the united_states cvi qualified as a disc for each of its taxable years ending prior to the taxable years for which its disc status is in issue in the instant case viz its taxable years ending date and relevant taxable years throughout the periods relevant to the instant case martin allen was cvi's president richard krieger was its treasurer and james spindler was its clerk they were also the directors of cvi cv and cvi entered into a series of agreements with respect to their export sales activities under a written_agreement entitled commission agreement commission agreement dated as of date that was in effect during the periods relevant to the instant case cvi was appointed cv's sales agent with respect to cv's sales of cv's products to customers located outside the united_states the commission agreement provided that in exchange for services provided under the agreement cvi would receive a commission equal to the maximum amount allowable pursuant to sec_994 pursuant to a written_agreement entitled agreement designating foreign marketing departments and related continued beginning date and ending date intercompany accounts export promotion agreement dated as of date that was also in effect during the periods relevant to the instant case certain departments within cv were designated foreign marketing departments of cvi for purposes of accounting for export_promotion_expenses within the meaning of sec_994 to be incurred by cvi and certain accounts were designated as export_promotion_expense accounts pursuant to the export promotion agreement cvi obligated itself to reimburse cv annually for export_promotion_expenses accounted for in the designated accounts that were to be paid_by cv in the first instance the export promotion agreement provided that cv would bill the expenses to cvi at the close of cvi's fiscal_year and that the amount due was payable within days after billing pursuant to a written_agreement entitled accounts_receivable purchase agreement master receivables purchase agreement dated as of date cvi was authorized to purchase from time to time an undivided_interest in cv's accounts_receivable arising from certain of the types of transactions that give rise to qualified_export_receipts pursuant to sec_993 and on which cvi was entitled to receive a commission qualified export receivables pursuant to the master receivables purchase agreement the purchase_price to be paid for the undivided_interest in the qualified export receivables was to be determined at the time of purchase and was to reflect a reasonable discount on the amount of the receivables purchased the agreement also provided that cv would produce upon demand by cvi a list of the qualified export receivables in which cvi had an interest including the identity of the account debtor the amount of each receivable and the date on which it arose cv was required to bill and collect all payments on the qualified export receivables in which cvi had an interest on cvi's behalf and unless requested to remit the proceeds to cvi to substitute an undivided_interest in additional receivables for those discharged using the commissions paid it by cv cvi pursuant to the master receivables purchase agreement periodically purchased at a discount interests in cv's qualified export receivables that were qualified_export_assets within the meaning of sec_993 during its taxable_year cv entered into the following sales of qualified export receivables to cvi at a discount under the master receivables purchase agreement date of sale receivables face_amount date date date dollar_figure big_number big_number under the terms of the sales cv was obligated to pay to cvi all proceeds collected with respect to cvi’s interest in the qualified export receivables on date during cv made an election to use the installment_method to report its income with respect to domestic and foreign sales because cv believed that further purchases of qualified export receivables by cvi would result in recognition of income by cv at the time of the purchases a plan was developed during date by cv's tax department and its outside accountants price waterhouse both to avoid recognition of income from the purchase of qualified export receivables and to maintain cvi's status as a disc the plan under the plan when cv became obligated to pay cvi the proceeds collected with respect to cvi’s interest in the qualified export receivables on date cvi would use the proceeds of the investment to fund demand loans to cv that would not be qualified_export_assets within the meaning of sec_993 cvi would call those loans prior to the end of its taxable_year and use their proceeds to purchase qualified export receivables reimburse cv for export_promotion_expenses incurred on behalf of cvi and pay a dividend to cv it was expected that the execution of the plan would cause cvi to satisfy the percent of assets_test provided by sec_992 at the close of its taxable_year the plan was approved by mr krieger and mr spindler by purchasing cv's qualified export receivables at the end of january of cvi sought to minimize the amount of the receivables that might be paid before the end of its taxable_year because the conversion of the receivables to cash could have caused cvi to fail the percent of assets_test the following series of events occurred pursuant to the plan first cvi made demand loans to cv on the following dates in in the following amounts date amount of loan sept oct nov nov dec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure then on date cvi made written demand for payment of both the principal amounts of the loans viz dollar_figure and accrued interest thereon viz dollar_figure which totaled dollar_figure on date the following occurred cv wired the sum to cvi in full payment of the principal amounts and interest and the sum was deposited in cvi's account with the first national bank of boston cvi received the proceeds of two maturing time deposits totaling dollar_figure that were also deposited on that date in the account cvi wired both the payment it had received from cv and the proceeds of the maturing time deposits to cv transferring a total of dollar_figure the receipt by cvi of the proceeds of its maturing time deposits was recorded in its general ledger by entries recorded and approved between date and date the repayment by cv of cvi's demand loans and the subsequent transfer of funds by cvi to cv described above were recorded in cvi's general ledger by entries prepared and approved on date for accounting purposes the transfers between cv and cvi were recorded as passing through an account designated intercompany account on date and prior to the application of the above-described payment by cvi to cv cv held qualified export receivables as described in the master receivables purchase agreement and cvi was indebted to cv pursuant to the export promotion agreement for expenses that previously had been paid_by cv but had not yet been reimbursed by cvi and for accrued state taxes that would be paid_by cv in the first instance at the time cvi wired the payment to cv both cv and cvi intended that cvi would purchase from cv the receivables of cv that were outstanding at the close of business on date reimburse cv for the aforementioned expenses pay cv an amount equal to the accrued state taxes and pay a dividend to cv from a portion of the transferred funds all events necessary to determine the total amount of the receivables expenses and taxes had taken place by the close of business on that date however the information necessary to compute the total amount of the items was not available to cv and cvi's tax and accounting departments on that date in prior years cvi regularly had reimbursed cv for export_promotion_expenses pursuant to the export promotion agreement and for state tax_payments additionally cvi's and cv's tax and accounting departments did not have available to them on date the information necessary to compute the amount of the dividend cvi intended to pay cv at the time cvi made the foregoing transfers to cv neither cvi nor cv intended that any portion of the funds transferred would be repaid to cvi by date cv's and cvi's tax and accounting departments had received the information necessary to compute the outstanding balance of cv's qualified export receivables and the amount of unreimbursed export_promotion_expenses as of date and to prepare the documents memorializing the transactions on or about that date an agreement entitled purchase of qualified accounts_receivable agreement dated effective as of date provided for cvi's purchase from cv of qualified export receivables in the aggregate face_amount of dollar_figure at a discount of dollar_figure resulting in a purchase_price of dollar_figure all of the receivables purchased thereby were qualified_export_assets within the meaning of sec_993 the amount cvi owed cv as expense reimbursements under the export promotion agreement was dollar_figure and the amount of accrued state tax cvi owed cv was dollar_figure a portion of the funds cvi transferred to cv on date was applied to reimburse cv for the expenses and taxes also on or about date an action of directors in lieu of a meeting was signed by the directors of cvi in which it was voted as of date to pay cv a dividend of dollar_figure the difference between the amount of funds cvi wired to cv on date viz dollar_figure and the sum of a the aggregate purchase_price of the receivables purchased by cvi viz dollar_figure b the amount cvi owed cv as expense reimbursements under the export promotion agreement viz dollar_figure and accrued state tax the foregoing transactions were recorded in cvi's general ledger by entries that were prepared and approved after date but prior to the time cv and cvi closed their books in accordance with their usual accounting practice with respect to cvi's taxable_year ending date the following series of events occurred pursuant to the plan that had been developed in date cvi made demand loans to cv on the following dates in in the following amounts date mar aug oct amount of loan dollar_figure big_number big_number subsequently on date the following occurred cvi made written demand for payment of both the principal amounts of the foregoing loans viz dollar_figure and accrued interest thereon viz dollar_figure which totaled dollar_figure cv wired dollar_figure to cvi in full payment of the principal amounts and interest on the foregoing loans and the payment was deposited in cvi's account with the first national bank of boston and cvi wired dollar_figure to cv the foregoing transfers were recorded in cvi's general ledger by entries that were prepared and approved on or before date but before cv and cvi closed their books for the month of date in accordance with their usual accounting practice for accounting purposes not all of the sums transferred between cv and cvi were recorded as passing through the intercompany account because the entries used to record the foregoing transactions were more simplified than those used to record the corresponding transfers that had occurred in date on date and prior to the application of the above-described payment by cvi to cv cv held qualified export receivables as described in the master receivables purchase agreement and cvi was indebted to cv pursuant to the export promotion agreement for expenses that previously had been paid_by cv but had not yet been reimbursed by cvi and for accrued state taxes that would be paid_by cv in the first instance at the time cvi wired the payment to cv cv and cvi intended that cvi would purchase from cv receivables that were outstanding at the close of business on date reimburse cv for the aforementioned expenses pay cv an amount equal to the accrued state taxes and pay a dividend to cv from a portion of the transferred funds all events necessary to determine the total amount of the receivables expenses and taxes as of that date had taken place by the close of business on that date however the information necessary to compute the total amount of the items was not available to cv's or cvi's tax and accounting departments by the close of business on date additionally cvi's and cv's tax and accounting departments did not have available to them on date the information necessary to compute the amount of the dividend cvi intended to pay cv at the time cvi made the foregoing transfers to cv neither cvi nor cv intended that any portion of the transfers would be repaid to cvi by date cvi's and cv's tax and accounting departments had received the information necessary to compute the outstanding balance of qualified export receivables and the amount of unreimbursed export_promotion_expenses as of date on or about date an agreement entitled purchase of accounts_receivable agreement was executed and dated as of date the agreement provided for cvi's purchases from cv of qualified export receivables having an aggregate face_amount of dollar_figure at a discount of dollar_figure for an aggregate purchase_price of dollar_figure all of the receivables purchased pursuant to the agreement were qualified_export_assets within the meaning of sec_993 also on or about date an action of directors in lieu of a meeting was signed by each of cvi's directors in which it was voted to pay as of date a dividend of dollar_figure million to cv the amount of the dividend is equal to the difference between the amount of funds cvi wired to cv on date viz dollar_figure and the sum of a the aggregate purchase_price for the receivables purchased by cvi viz dollar_figure b i the amount of expense reimbursements cvi owed cv under the export promotion agreement as of that date and ii accrued state taxes viz dollar_figure and c an unapplied balance of dollar_figure the foregoing transactions were recorded in cvi's general ledger by entries that were prepared and approved after date but prior to the time cvi and cv closed their books for the month of january in accordance with their usual accounting practice for the period date through date no security_agreement was executed with respect to the qualified export receivables sold nor was any financing statement filed computation of disc commission for each of cvi’s taxable years ending date and and date taxable years in question petitioners computed the commission payable to cvi using the percent of combined taxable_income method percent of cti method provided pursuant to sec_994 allocating a ratable portion of gross interest_expense to qualified_export_receipts by product line for purposes of the method stock_warrant issue background prior to date cv decided that in order to meet its customers’ needs it required a new more advanced computer workstation4 on which to run its cad cam software its customers desired a computer workstation with an open system environment that would enable its user to run software other than cv’s to cv the change to such a system was a significant strategic change because cv previously had sold products based only upon its own closed proprietary operating systems an additional significant strategic change for cv was the decision to purchase its workstations from a vendor rather than to manufacture them itself because manufacturing workstations had been its primary activity up to such time due to its large investment in manufacturing assets however cv needed be able to continue manufacturing cv sought to establish a long-term relationship with a supplier for the design and manufacture of its new workstation two manufacturers apollo computer inc apollo an established firm in the computer workstation industry and sun microsystems inc sun a smaller competitor submitted bids to cv for such a workstation in response to a solicitation by cv in a date letter to cv sun acknowledged that it might not be able to produce workstations in quantities sufficient to meet cv’s demands and indicated that it would be willing to a computer workstation is a desktop computer utilized by scientists or engineers that performs complex computing tasks using its own computing power rather than that of a central computer shared with other users workstations however may be linked together to form a network grant cv the right to manufacture the workstations were sun’s capacity insufficient sun also set forth its method of discounting purchases which was to allow a 36-to 40-percent discount from the list price of a product for purchases of between dollar_figure million and dollar_figure million and a 40-percent discount for purchases above dollar_figure million in a date letter to cv sun made reference to a maximum computervision discount of percent neither letter discussed stock warrants although cv made a preliminary decision to select apollo as its vendor cv continued to consider sun because sun possessed valuable technology and know-how with respect to unix a nonproprietary open computer operating system that cv believed was best suited to provide the open system environment desired by its customers but with which cv did not have experience and sun aggressively pursued the business cv decided to propose to sun a technology sharing arrangement under which cv and sun would jointly develop a workstation using sun’s technology and the unix operating system also in order to both allow cv to manufacture workstations and assure sun that cv would purchase workstations manufactured by sun and would not manufacture all the workstations itself cv decided to propose to sun a reverse such discount apparently represented the sum of the maximum quantity discount from list price offered by sun viz percent and the discount allowed for early payment viz percent royalty arrangement under which cv could manufacture workstations but would be discouraged from being its primary manufacturer because the royalty paid sun with respect to the workstations would increase as the number of workstations manufactured by cv increased during date representatives of cv and sun met to discuss the proposals and to develop the framework for their business relationship during the negotiations cv sought to minimize the price at which it would purchase workstations by maximizing the discount from sun’s list price for sun’s products and sun sought to maximize the selling_price of the workstations and sought to minimize the discount from its list price cv pressed for a higher discount although it was aware that in the computer industry a 45-percent discount was on the high end of normal purchase discounts given by suppliers to original equipment manufacturers oem’s near the conclusion of the date meeting cv and sun discussed giving cv warrants to purchase sun stock as means of reducing the cost to cv of the transaction with sun the preliminary agreement the negotiations culminated in an agreement that was signed on or about date date agreement and that established guidelines for the joint development and manufacture of workstations by cv and sun the date agreement provided that the relationship between cv and sun was to encompass an exchange of current product technologies cooperation on future product development sharing of field support services and facilities investment participation in sun by cv and the basis for use of mutually owned designs and manufacturing implementations the terms regarding the purchase of workstations themselves were subject_to the terms and conditions of a separate oem contract to be negotiated between the parties consummation of the transactions outlined in the agreement was subject_to a number of conditions including the signing of definitive agreements implementing the basic understanding set forth in the date agreement the date agreement contemplated that sun would grant to cv two stock warrants and a convertible debenture debenture the first warrant was to be exercisable if within a 36-month period cv had transacted dollar_figure million of business with sun consisting of purchases of sun-manufactured products and royalties paid_by cv the second stock_warrant second warrant was to be exercisable if cv’s business with sun computed on the same basis reached a level of dollar_figure million within the same month period sun regarded the warrants as an incentive for cv the date agreement provided in relevant part e investment participation in sun by cv --warrants year continued to purchase workstations from sun sun believed that it was unlikely that the parties would have agreed on the date agreement or that the transactions outlined therein would have been consummated without the warrants additionally concerning a dollar_figure million loan made to sun by cv the date agreement provided for the issuance of a 5-year 8-percent dollar_figure million debenture convertible into big_number shares of sun common_stock and a dollar_figure million nonconvertible note continued a on big_number shares of common_stock at dollar_figure share exercisable after cv has received dollar_figure million of sun- manufactured product plus royalties paid_by cv within months after 1st production cv delivery for revenue b on big_number share s of common_stock at dollar_figure share exercisable after cv has received dollar_figure million of sun-manufactured product plus royalties paid_by cv within months of 1st production cv delivery for revenue the date agreement provided in relevant part --debenture a dollar_figure million debenture year convertible into big_number shares of common_stock in conjunction with a dollar_figure million loan pincite such loan to be repaid quarterly at the rate of of the previous three months invoices to cv until the loan is repaid in full ie after dollar_figure million in invoices the definitive agreements on or about date cv and sun executed the following three agreements agreements a purchase agreement purchase agreement pursuant to which sun agreed inter alia to sell cv certain workstations on certain terms and conditions and cv agreed inter alia to abide by the terms and conditions in the event it purchased any workstations from sun an agreement relating to investments by computervision corporation in sun microsystems inc investment agreement which related inter alia to the warrants and the debenture to be issued by sun to cv and a joint development agreement joint development agreement which related inter alia to the joint development of certain computer products and provided for the dollar_figure million loan referred to in the date agreement the division of the respective undertakings of cv and sun into separate agreements had no particular significance and the parties viewed the agreements as a single integrated agreement pursuant to the terms of the purchase agreement as set forth in the exhibit entitled volume pricing terms cv was allowed an across the board discount of percent on all purchase orders for the first months and after that a maximum volume discount of percent off list price the purchase agreement which ran for a period of approximately years contained no reference to the warrants it also provided the the joint development agreement shall prevail over this agreement the purchase agreement also stated that cv shall get the benefit of lower prices that are given to other customers of sun for current and future products that are sold on terms and conditions that are the same as the terms and conditions offered to cv if sun does not offer cv a price equal to the lowest price being offered to such other customer of sun because the terms and conditions being offered to that customer are different from those offered to cv cv shall have the option to accept the lower price on the same terms and conditions as are being offered to the other customer terms and conditions shall include but not be limited to such items as payment terms manufacturing rights quantities technology exchanges warranties and up- front investment by a purchaser pursuant to the investment agreement sun agreed to issue two stock warrants to cv to provide a further incentive for an ongoing business relationship the exercise of the first stock_warrant was contingent upon cv’s purchase of dollar_figure million of products including royalties paid_by cv to sun pursuant to the joint development agreement within months of the first shipment by sun to cv the exercise of the second warrant required dollar_figure million of purchases within the same 36-month period the stock warrants were exercisable in whole or in part at any time within years after they first became exercisable the investment agreement provided in relevant part sun and cv have entered into a joint development agreement of even date providing for the sharing by the parties of certain technologies for the manufacture by cv of certain reasonable workstation configurations rwcs and for the purchase by cv from sun of rwcs in recognition of their mutual expectation of a continuing business relationship of value to both parties cv has indicated its willingness to make certain loans to sun and sun has indicated its willingness to grant to cv an equity participation in sun the warrants as additional incentive for an ongoing business relationship sun is issuing to cv a a warrant to purchase big_number shares of sun’s series f preferred_stock at a price of dollar_figure per share such warrant to become exercisable on the day after the cumulative sun business with cv referred to below exceeds dollar_figure million if such figure is reached within months of the date of the first shipment by cv of a first generation rwc as defined in the joint development agreement for revenue and b a warrant to purchase big_number shares of sun’s series g preferred_stock at a price of dollar_figure per share such warrant to become exercisable on the day after the cumulative sun business with cv exceeds dollar_figure million if such figure is reached within the month period mentioned in a above definitions of cumulative sun business with cv and of the first shipment by cv of a unit for revenue appear below cumulative sun business with cv the cumulative sun business with cv which determines the exercisability of the warrants as provided above shall be the aggregate cumulative sum of i the amount of sun’s invoices net of freight insurance duty taxes and returned products to cv for sun products purchased by cv under the purchase agreement as defined below and ii royalties payable by cv to sun pursuant to sec_5 of the joint development agreement b the shipment by cv of a first generation rwc for revenue refers to the first bona_fide regular way placement of such a unit by cv with an independent customer whether such unit be placed on sale or lease terms the use by cv of units internally including units used by its subsidiaries shall not be regarded as shipments for revenue cv will give sun written notice of the date of the first shipment of such first generation rwc for revenue within days after such shipment annex ii big_number shares series f g preferred_stock preferred_stock purchase warrant sun microsystems inc sun a california corporation hereby certifies that for value received computervision corporation cv or permitted assigns is entitled subject_to the terms set forth below to purchase from sun at any time or from time to time after the initial exercise date and before the expiration date big_number fully paid and nonassessable shares of series f g preferred_stock of sun at the purchase_price per share of dollar_figure the number and character of such shares of preferred_stock and the purchase_price per share are subject_to adjustment as provided herein this warrant is one of the preferred_stock purchase warrants the warrants issued in connection with an agreement relating to investments by computervision corporation in sun microsystems inc dated date the investment agreement the warrants evidence rights to purchase an aggregate of big_number shares of series f preferred_stock and big_number shares of series g preferred_stock of sun cv had not invested in a supplier prior to the transaction with sun described above cv did not make a practice of investing in its suppliers and did not view the warrants as an investment in sun the linking of cv’s ability to exercise the warrants to the dollar volume of business cv transacted with sun served as an incentive for cv to do business with sun the warrants served as an incentive to cv to purchase workstations manufactured by sun rather than to manufacture the workstations itself during the initial phase of the transaction between cv and sun for workstations manufactured by sun the purchase agreement provided a higher price to be paid_by cv to sun than the royalties that cv was obligated to pay sun for workstations manufactured by cv consequently the volume purchase levels at which the warrants became exercisable would be reached more quickly were cv to purchase workstations manufactured by sun than would be the case if cv were to manufacture them itself and pay royalties to sun the dollar volume of business at which the warrants became exercisable was within the expected dollar volume of business to be transacted between cv and sun although cv did not commit to buying the volume specified in the investment agreement for exercisability of the warrants its projections furnished to sun indicated that cv believed it would be able to effect purchases at those volume levels the joint development agreement contained provisions implementing the objectives of cv and sun with respect to the development of future products as noted above sun possessed valuable technology and know-how with respect to the operation of unix an open computer operating system compatible with hardware and software developed by companies besides cv and with which cv did not have experience cv intended to develop software for future products and it was necessary for cv to coordinate such advancement with the development of the workstations by sun further the parties had to develop an appropriate interface between the systems in order to facilitate the use of sun’s workstations with cv’s existing product line they also agreed to contribute mutually to the design of new workstation products the parties agreed to broadly share all current product information and knowledge relating to development of future products and to exchange specific items such as hardware and software the joint development agreement also specified the royalties to be paid_by cv for sun’s technology it also gave cv the right to manufacture workstations if sun did not supply them under the purchase agreement finally although there was no commitment to purchase any minimum volume of workstations cv agreed to purchase percent of its workstation requirement from sun during the 3-year term of the purchase agreement the joint development agreement also stated that cv investment in sun the parties are entering into a separate agreement relating to investments by cv in sun microsystems inc which provides for loans by cv to sun and investments by cv in sun the warrants and the debt financing both at the time of the negotiations and when the agreements were entered into neither cv nor sun knew the extent if any to which the stock warrants would appreciate in value although cv hoped that sun would be successful and believed that sun had the potential to be successful sun obtained an independent appraisal of the fair_market_value as of date of the stock warrants the appraisal estimated the fair_market_value of the warrant to purchase series f preferred_stock to be dollar_figure and the fair_market_value of the warrant to purchase series g preferred_stock to be dollar_figure the appraisal was made by the investment banking firms of robertson colman stephens and alex brown sons inc and is set forth in a letter dated date cv did not acquire sun stock pursuant to the warrants but instead ultimately sold the warrants in and to underwriters during its fiscal_year sun had an unsecured working line of credit pursuant to which it could borrow up to dollar_figure million at a rate of interest equal to prime plus dollar_figure percent sun also had a dollar_figure million loan commitment from banks that provided for interest equal to the prime rate plu sec_1 percent the prime rate in may and date was percent and on date it wa sec_11 percent during its negotiations with cv sun tried to obtain dollar_figure million of financing from cv cv which had a large cash reserve would only agree to loan dollar_figure million to sun the financing consisted of the dollar_figure million debenture that was convertible and was subordinated to the extent and in the manner set forth therein to all sun’s senior indebtedness as defined therein and a dollar_figure million note the form of the debenture attached to the investment agreement as annex i defined senior indebtedness as the principal of and premium if any and unpaid interest on i indebtedness of sun whether outstanding on the date hereof or hereafter created to banks leasing companies insurance_companies or other lending institutions regularly engaged in the business of lending money which is for money borrowed by sun or a subsidiary of sun whether or not secured or equipment leased by sun or a subsidiary of sun and ii any deferrals renewals or extensions of any such indebtedness the debenture was also not entitled to a sinking_fund the terms of the debenture issued on date required sun to pay dollar_figure million to cv on or before date with interest accruing on the unpaid balance at the rate of percent per year the principal_amount of the debenture was convertible into sun’s series g preferred_stock at a price equal to dollar_figure per share cv acquired common_stock in sun in conversion of the debenture and recognized gain on the sale of that stock in and sale of the warrants on date sun made its initial_public_offering of its common_stock subsequently pursuant to the agreements each it appears that the preferred_stock that cv was entitled to receive pursuant to the debenture was converted into common_stock as was the case with the stock cv became entitled to receive pursuant to the warrants as discussed below share of the sun preferred_stock covered by the stock warrants issued to cv was converted into shares of sun common_stock consequently for each of the two stock warrants cv had the contingent right to purchase big_number shares of sun common_stock the first warrant to purchase sun common_stock at a price of dollar_figure per share derived by dividing the original exercise price of dollar_figure per share of series f preferred_stock by corresponding to the 15-to-1 conversion ratio referred to above became exercisable in the fourth quarter of sun’s fiscal_year ie april through date and was exercised on date on that date cv sold its rights to the first warrant to an underwriter who then exercised the first warrant the closing sale price of sun common_stock as reported in the nasdaq national market system on date was dollar_figure5 per share or dollar_figure5 per share greater than the dollar_figure-per-share exercise price during date the second warrant became exercisable by cv at a price of dollar_figure per share derived by dividing the original exercise price of dollar_figure per share of series f preferred_stock by corresponding to the 15-to-1 conversion ratio referred to above cv sold its rights to the second warrant the second warrant to an underwriter on date the closing sale price of sun common_stock as reported in the nasdaq national market system on date was dollar_figure5 per share dollar_figure5 greater than cv’s dollar_figure-per-share exercise price cv received a net amount of dollar_figure in proceeds from sale of the second warrant after taking into account underwriting costs and other expenses of the sale tax_return and financial reporting treatment of the sale of the warrants on its federal_income_tax return for its taxable_year cv reported part of the gain on disposition of the second warrant as a reduction in its cost_of_goods_sold and part as a long-term_capital_gain cv computed a capital_gain from the sale of the second warrant of dollar_figure by subtracting from the dollar_figure net sale proceeds an adjusted_basis of dollar_figure the adjusted_basis represented the amount that cv would have realized had it disposed of the second warrant when the warrant first became exercisable and which cv treated in its tax_return as a reduction in cv’s cost_of_goods_sold ie as a discount in the price paid_by cv for goods purchased from sun on its form 10-q for the quarter ended date filed with the securities_and_exchange_commission sec cv reported a dollar_figure million gain from the sale of stock and warrants that had been received in conjunction with a convertible loan and a volume purchase agreement the portion of the gain attributable to the volume purchase rebate dollar_figure million was accounted for as a favorable purchase_price variance and included in the cost_of_goods_sold the remaining dollar_figure million gain on the sale of stock and warrants has been reflected in other income net on its form 10-q for the quarter ended date filed with the sec cv also reported that it had received during the first quarter of the year gain from the sale of common_stock and warrants that had been received in conjunction with a convertible loan and volume purchase agreement the form 10-q reported that the portion of the gain attributable to the volume purchase agreement dollar_figure million had been accounted for as a favorable purchase_price variance and included in cost_of_goods_sold disc qualification issue opinion the first issue that we address is whether cvi qualifies as a disc pursuant to sec_992 for each of its relevant taxable years in 96_tc_652 we stated in general a corporation that qualifies as a disc sec_992 provides as follows disc --for purposes of this title the term disc means with respect to any taxable_year a corporation which is incorporated under the laws of any state and satisfies the following conditions for the taxable_year a percent or more of the gross_receipts as defined in sec_993 of such corporation consist of qualified_export_receipts as defined in sec_993 b the adjusted_basis of the qualified_export_assets as defined in sec_993 of the corporation at the close of the taxable_year equals or exceeds percent of the sum of the adjusted_basis of all assets of the corporation at the close of the taxable_year c such corporation does not have more than one class of stock and the par or stated_value of its outstanding_stock is at least dollar_figure on each day of the taxable_year and d the corporation has made an election pursuant to subsection b to be treated as a disc and such election is in effect for the taxable_year is not taxable on its profits instead the disc's shareholder is taxed each year on a specified portion of the disc's earnings_and_profits as deemed distributions while the remaining portion of profits is not taxed until actually withdrawn from the disc or until the erstwhile disc ceases to qualify as a disc to ensure that a disc’s tax-deferred profits are used for export activities congress provided strict requirements for qualification as a disc because of minimal capitalization and organizational requirements a disc may be no more than a corporation that serves primarily as a bookkeeping device to measure the amount of export earnings that are subject_to tax_deferral citation omitted in that case we concluded that cvi was organized and operated solely as an accounting device for computing income subject_to deferral under the disc provisions id pincite based on the record in the instant case we similarly conclude that cvi was merely an accounting device to defer taxation of income during the taxable years in issue by qualifying as a disc the parties agree that the only question in dispute concerning cvi’s qualification as a disc for its relevant taxable years is whether the adjusted_basis of cvi's qualified_export_assets exceeded percent of all of its assets at the close of those taxable years percent of assets_test sec_992 the parties further agree that resolution of that question depends solely upon whether cvi's transfers of funds to cv prior to the close of each of those years were effective to complete the purchase from cv of qualified export receivables the reimbursement of cv for certain expenses and the payment of a dividend to cv prior to the close of those taxable years the parties agree that in the event the transfers were effective to complete the foregoing cvi satisfied the percent of assets_test as of the close of each of its relevant taxable years petitioners contend that the transfers in issue effected the purchase of qualified export receivables and the transfer of ownership of the cash used to reimburse cv for certain expenses and to pay dividends to cv so that cvi's assets as of the close of its relevant taxable years did not include the funds transferred to cv but did include the receivables purchased with a portion of the funds petitioners further contend that the actions taken subsequent to the end of each of cvi's relevant taxable years when the information necessary to ascertain the amount of receivables purchased became available merely memorialized or documented the transactions that had taken place before the end of each year respondent however contends that the actions taken before the close of each of cvi's relevant taxable years were not sufficient to effect the purchase of cv’s qualified export receivables the reimbursement of expenses_incurred by cv and payment of dividends to cv but that cv and cvi merely had an intention to do such things at the close of each of cvi’s relevant taxable years which was not carried out until after the close of each of those years when the final steps of each transaction were carried out consequently respondent maintains that cvi's assets as of the close of each year included an open account of or loan to cv equal to the amount of funds transferred which was not a qualified export asset of cvi and that therefore cvi failed to satisfy the percent of assets_test as of the close of each of its relevant taxable years we consider whether for purposes of the percent of assets_test for each of cvi's relevant taxable years cvi's assets included qualified accounts_receivable purchased from cv or an open account equal to the amount of funds transferred from cvi to cv on each of date and date resolution of that question depends upon whether a completed sale of the receivables occurred prior to the close of each of cvi's relevant taxable years petitioners contend that so-called relaxed ownership requirements with respect to the acquisition by a disc of an interest in its parent's accounts_receivable such as were announced by the commissioner in revrul_75_430 1975_2_cb_313 means that arrangements less formal than may be customary are sufficient to effect the purchase of receivables for purposes of the percent of assets_test we however do not find the ruling on point because it concerns only the question of whether a disc's interest in receivables is sufficient for the receivables to be considered qualified_export_assets of the disc for purposes of the percent of assets_test it does not address the time at which a transfer of ownership occurs in 77_tc_708 we set forth the following approach to resolve the issue of when a sale is complete for purposes of federal income_taxation a sale occurs upon the transfer of the benefits_and_burdens_of_ownership rather than upon the satisfaction of the technical requirements for the passage of title under state law the question of when a sale is complete for federal tax purposes is essentially one of fact the applicable test is a practical one which considers all the facts and circumstances with no single factor controlling the outcome citations omitted see also 638_f2d_227 10th cir 237_f2d_424 1st cir 97_tc_308 affd without published opinion 21_f3d_427 6th cir 74_tc_1513 respondent contends that the sale of cv's qualified export receivables could not have occurred prior to the close of cvi's relevant taxable years because the requirements for the transfer of accounts_receivable prescribed by article of the uniform commercial code u c c as adopted by massachusetts were not satisfied we do not agree generally state law is not dispositive of whether or when a sale or transfer of property occurs for federal tax purposes 287_us_103 66_tc_785 as the supreme court has stated the revenue laws are to be construed in the light of their general purpose to establish a nationwide scheme of taxation uniform in its application hence their provisions are not to be taken as subject_to state control or limitation unless the language or necessary implication of the section involved makes its application dependent on state law 312_us_399 respondent does not point to any circumstance showing that congress intended that a disc's ability to satisfy the percent of assets_test depends solely upon state law governing the passage of title and we are unable to discern any such intent on the part of congress see also 625_fsupp_1030 d or it was not the intention of the u c c drafters that the u c c should apply to transactions such as those involving the assignment of accounts_receivable to a disc dollar_figure generally the time of passage of title under state law while highly significant is only one factor to be considered in deciding when a sale occurs for federal tax purposes and is not controlling see 300_f2d_245 2d cir affg tcmemo_1961_57 rich lumber co v united_states supra where passage of legal_title is delayed an agreement may still result in a sale of property where looking to all of the facts and circumstances the parties to the agreement intended the agreement to result in a sale and the we note that although the commissioner’s rulings are not binding upon this court 100_tc_216 affd without published opinion 25_f3d_1043 5th cir in revrul_75_430 1975_2_cb_313 the commissioner ruled that accounts_receivable transferred to a disc by its parent were qualified_export_assets within the meaning of sec_993 without considering whether the transfer complied with the applicable provisions of state law agreement transfers substantially_all of the accouterments of ownership 68_tc_115 55_tc_866 affd 457_f2d_1165 5th cir in discerning their intent we rely on the objective evidence of intent furnished by the overt acts of the parties to the agreement pacific coast music jobbers inc v commissioner supra 24_tc_1124 affd 241_f2d_288 9th cir other factors considered in addition to the passage of title include inter alia how the parties to the agreement treat the transaction whether the right of possession is vested in the purchaser which party to the agreement bears the risk of loss with respect to the property and which party to the agreement receives the profits from the property 77_tc_1221 with the foregoing in mind we consider whether the benefits_and_burdens_of_ownership of the qualified export receivables in issue passed to cvi by january of each of its relevant taxable years or at a later time although as noted above state law in this case massachusetts law is not controlling as to the time at which the sales of qualified export receivables occurred we consider massachusetts law as a factor in our analysis respondent relying on mass ann laws ch sec b law co-op contends that the time at a which title passes is governed by the provisions of massachusetts law embodying article of the u c c mass ann laws ch secs to law co-op article respondent relying on mass ann laws ch sec law co-op contends that a written_agreement is required in order to effect a transfer of ownership under that law and that the sale of the qualified export receivables in issue therefore did not occur until each of the written agreements was executed after the close of each of cvi's relevant taxable years petitioners posit and we agree that compliance with the provisions of article was not necessary to effect a transfer of ownership of the receivables from cv to cvi by the close of cvi's relevant taxable years a recent commentary by the permanent editorial board for the u c c addressing this precise question is especially relevant here we quote below the pertinent language from peb commentary no 3b u l a supp it is a fundamental principle of law that an owner of property may transfer ownership to another person were a statute intended to take away that right it would do so explicitly and such a significant curtailment of rights would be supported by substantial reason no such reason is expressed or implied in article of the uniform commercial code or the official comments indeed the sale of receivables long antedates adoption of the code and it cannot be supposed that either the drafters of the code or the legislatures that enacted it intended to work so drastic a change in existing law without clearly saying so moreover a close reading of the text of article and its comments particularly in the context of the pre-code history compels the conclusion that article does not prevent transfer of ownership conclusion article 9's application to sales of receivables does not prevent the transfer of ownership official comment to sec therefore is amended by adding the following paragraph neither section nor any other provision of article is intended to prevent the transfer of ownership of accounts or chattel paper the determination of whether a particular transfer of accounts or chattel paper constitutes a sale or a transfer for security purposes such as in connection with a loan is not governed by article article applies both to sales of accounts or chattel paper and loans secured_by accounts on chattel paper primarily to incorporate article 9's perfection rules the use of terminology such as security_interest to include the interest of a buyer of accounts or chattel paper secured party to include a buyer of accounts or chattel paper debtor to include a seller of accounts or chattel paper and collateral to include accounts or chattel paper that have been sold is intended solely as a drafting technique to achieve this end and is not relevant to the sale or secured transaction determination fn ref omitted we cannot conclude that the massachusetts legislature in enacting article intended to repeal pre-existing law governing transfer of ownership of accounts_receivable and to create an exclusive method for effecting such transfers under massachusetts law an effective assignment of accounts_receivable may be made orally and no particular form of words or of conduct is necessary to constitute such an assignment kagan v wattendorf co n e 2d mass a valid assignment may be made by any words or acts which fairly indicate an intention to make the assignee the owner of a claim id pincite quoting cosmopolitan trust co v leonard watch co n e mass an assignment may occur prior to the execution of a written_agreement if that is the intent of the parties to the agreement id pincite cf rosen v garston n e 2d mass time at which title to goods sold passes depends on intent of parties to the agreement the intent of the parties to the agreement is a question of fact to be decided from their declarations conduct and motive and all the attending circumstances casey v gallagher n e 2d mass an enforceable agreement however does not arise unless its terms afford a sound basis for determining when a breach of the agreement could occur and affording an appropriate remedy to the party aggrieved in the event of a breach louis stoico inc v colonial dev corp n e 2d mass see also restatement contract sec_2d sec_33 comment a consequently we reject respondent’s contention that mass ann laws ch sec law co-op requires a written_agreement in order to effect a sale of accounts_receivable we therefore consider whether pursuant to general principles of massachusetts law ownership of the qualified export receivables in issue passed to cvi prior to the close of its relevant taxable years the question we must resolve is whether cv and cvi adequately manifested an intention that ownership of the qualified export receivables in issue pass to cvi by the close of its relevant taxable years and whether a sufficiently definite agreement for the transfer of the receivables existed at those times although the manner in which cvi and cv effected the sales in issue was not perfect there are sufficient circumstances in the record to satisfy us that based on all of the factors discussed above sales did in fact occur prior to the close of cvi’s relevant taxable years cv developed a plan in date to maintain cvi's status as a disc by transferring the receivables to cvi by the close of cvi’s relevant taxable years a framework for the purchase of the receivables was furnished by the master receivables purchase agreement in pursuance of the date plan cvi transferred funds to cv to purchase the receivables prior to the close of its relevant taxable years and written memorials of the transactions were prepared as soon as the information necessary to compute the amount of receivables purchased became available the witnesses at trial credibly testified that the written agreements covering the sales in issue simply memorialized the transactions that had occurred during the relevant taxable years cv and cvi documented and accounted for the transactions in a manner consistent with an intent to effect sales by the close of cvi’s relevant taxable years 150_f2d_179 1st cir baird v commissioner t c pincite 66_tc_904 48_tc_694 affd 426_f2d_1391 9th cir the record satisfies us that cv and cvi intended the sales of the qualified export receivables to take effect prior to the close of cvi’s relevant taxable years we have considered respondent’s contentions with respect to the purported defects in the manner in which the sales were effected but conclude that petitioners have nonetheless established that sales of the qualified export receivables occurred prior to the close of the relevant taxable years we next consider whether the funds cvi transferred to cv that were used to reimburse cv for export_promotion_expenses incurred on behalf of cvi pursuant to the export promotion agreement and to pay dividends to cv continued to be assets of cvi after the close of cvi's relevant taxable years respondent contends that the transfers of funds to cv from cvi merely created open accounts or receivables of cvi from cv petitioners contend that ownership of the funds passed from cvi to cv at the time of their transfer the question whether a transfer of property effective for federal_income_tax purposes has been made is a question of fact 73_tc_370 the test for deciding whether a transaction is completed is a practical one and the transaction must be viewed in its entirety morco corp v commissioner f 2d pincite in deciding whether a transfer has been completed we rely upon the objective evidence of intent provided by the overt acts of the parties to the transfer pacific coast music jobbers inc v commissioner t c pincite similarly for federal tax purposes the question of whether a debt has been created as a result of a transfer or distribution depends upon whether at the time the funds are disbursed the parties to the transfer at the time of disbursement intend that they be repaid 962_f2d_1077 1st cir affg tcmemo_1990_636 54_tc_1287 viewing in its entirety each of the transfers by cvi of funds insofar as the transfer concerned the export_promotion_expenses incurred by and the dividends_paid to cv we conclude that the funds were not assets of cvi as of the close of each of its relevant taxable years one factor we consider is whether pursuant to massachusetts law title to the funds transferred by cvi to cv passed to cv by the close of cvi’s relevant taxable years massachusetts’ law provides that possession of property with the exercise of the rights of ownership is evidence of title and ordinarily makes a prima facie case of title by the possessor hurley v noone n e 2d mass if however evidence is introduced to qualify the evidence of possession the whole of the evidence is to be considered together to determine the true title id pincite in the instant case cv was in possession of and exercised ownership rights over all of the cash transferred by cvi by the close of cvi's relevant taxable years and the evidence of cv's possession has not been qualified by any other evidence in the record indicating that cv was not the owner of the cash accordingly we conclude that pursuant to massachusetts law title to the cash passed to cv by the close of cvi's relevant taxable years the fact that the dividends received by cv were not declared by the directors of cvi until after the close of cvi’s relevant taxable years also does not prevent us from concluding that dividends were effectively paid_by the close of those years as a general matter massachusetts law provides that no dividend can arise and shareholders have no right to or interest in the accumulated earnings_of a corporation until the authorized representatives of a corporation vote to declare a dividend galdi v caribbean sugar co n e 2d mass willson v laconia car co n e mass joslin v boston m r co n e mass anderson v bean n e mass although the distribution of dividends by cvi had not been formally authorized by the close of its relevant taxable years an act performed without authority may be ratified if it could have been authorized at the time it was performed it has generally been held that ratification of an act relates back to the time at which the act was performed and is equivalent to prior authority for the act unless the rights of third parties have intervened tarrants v henderson county farm bureau s w 2d ky phillips v colfax co p 2d or hannigan v italo petroleum corp of america a 2d del see generally 18b am jur 2d corporations secs 2a fletcher cyclopedia of corporations secs consequently a corporation’s board may ratify an unauthorized dividend payment and absent intervening rights of third parties the ratification is retroactive meyers v el tejon oil refining co p 2d cal milligan v g d milligan grocer co s w mo ct app in the instant case no intervening rights of third parties intervened between performance and the subsequent ratification although we have found no massachusetts case directly on point it appears to us that a corporation could effectively ratify a dividend in massachusetts under the circumstances of the instant case see eg town of canton v bruno n e 2d n mass shoolman v wales manufacturing co n e 2d mass rochford v rochford n e mass mcdowell v rockwood n e mass in the instant case the directors of cvi declared dividends effective as of the last day of each of cvi’s relevant taxable years we consider the declarations of dividends to have effectively ratified the distributions made prior to the close of cvi’s relevant taxable years as with the receivables state law is only one factor to consider other circumstances surrounding the transfers in issue also indicate that ownership of the funds transferred to cv passed to it by the close of cvi’s relevant taxable years both cv and cvi intended that prior to each transfer cvi would continue to qualify as a disc and would satisfy the percent of assets_test both cv and cvi intended that prior to the end of cvi's taxable_year cvi would reimburse cv's export_promotion_expenses and pay a dividend with the funds that were not required to reimburse the expenses and purchase qualified receivables from cv cvi transferred funds to cv's possession prior to the end of each of the taxable years in issue for those purposes cv treated those funds as its own depositing them in its bank account and each transfer was recorded on the respective books of cv and cvi at that time as a payment by cvi to cv not as a loan or open account there were no circumstances contemplated by the parties under which those funds would be repaid to cvi and there were no further conditions that cv was required to satisfy in order to be entitled to those funds consequently we conclude that the funds were subject_to cv's complete dominion and control at the time they were deposited in its bank account although by the close of each of cvi's relevant taxable years all events had occurred to determine the total amount of export_promotion_expenses owed and qualified accounts_receivable to be purchased that information was not available to cv's and cvi's tax and accounting departments at that time that unavailability was the only circumstance preventing the each of cvi's payments to cv from being allocated to and among the expenses reimbursed the qualified receivables purchased and the dividends_paid moreover under the terms of the export promotion agreement cv was required to bill the export_promotion_expenses to cvi at the close of cvi's fiscal_year and the amount due was payable within days thereafter consequently we conclude that cvi was obligated to reimburse cv for the export_promotion_expenses at the close of its relevant taxable years once the necessary information became available the appropriate book entries were prepared effective as of january of each year the making of the entries effective as of each of those dates while not conclusive indicates that the parties intended the transactions in each of those years to take place on each of those dates deyoe v commissioner t c pincite clodfelter v commissioner t c pincite the foregoing circumstances persuade us that cv and cvi intended that the reimbursement of expenses and payment of dividends would occur on january of each of cvi’s relevant taxable years and that the transfers did occur on those dates consequently we conclude that the payments of expense reimbursements and dividends occurring prior to the close of cvi’s relevant taxable years were effective for the purpose of satisfying sec_992 accordingly we hold that the funds paid to cv by cvi during cvi’s relevant taxable years that were used to reimburse export_promotion_expenses and pay dividends to cv were not assets of cvi as of the close of those years for purposes of the percent of assets_test of sec_992 in each of its taxable years ended date and and that cvi qualified as a disc for each of those yearsdollar_figure computation of disc commission the next issue that we consider is whether in computing the commission due cvi from cv for cvi’s taxable years ending date and and date using the percent of cti method provided by sec_994 and b cv and cvi are entitled to apportion net rather than gross interest_expense among their respective product linesdollar_figure if net interest_expense is apportioned the combined taxable_income cti of cv and cvi will rise increasing the commission payable to cvi and therefore the amount of income on which tax is deferred under the disc provisions our holding renders it unnecessary to address respondent's determinations that in the event cvi does not qualify as a disc during its relevant taxable years the commission income cvi received from cv for those years should be reallocated to cv under sec_482 or in the alternative that cvi is taxable on its income for those years we note that cvi’s status as a disc is not in dispute for its taxable_year ending date the parties agree that in the event we hold as we have that cvi qualifies as a disc for its relevant taxable years that the computation of the amount of commissions payable to cvi for those years and the amount of cv’s deduction for those commissions is governed by our decision in 96_tc_652 the parties also agree that a reduction of dollar_figure is necessary in the adjustment reflecting our holding in computervision corp v commissioner supra that respondent made in cv's deduction for disc commissions payable to cvi for cvi’s taxable_year ending date their agreement is to be taken into account in the rule computation we order below sec_994 generally provides methods for computing the transfer price for property sold to a disc by a related_person sec_994 provides that the transfer price is deemed to be set at a level that will allow the disc to derive taxable_income from the sale14 of property to a disc by a related_person equal to the greatest of inter alia percent of the cti of the disc and the person from whom it purchased the property attributable to the qualified_export_receipts from the sale of the property plus percent of the export_promotion_expenses attributable to the receipts sec_994 the methods provided by sec_994 are also used to compute the maximum amount of income that a disc acting as a commission agent is permitted to earn in a year sec_1_994-1 income_tax regs the percent of cti method defines cti generally as the excess of gross_receipts from a sale of property over the total costs of the disc and its related_supplier that relate to the sale sec_1_994-1 income_tax regs the regulations further provide costs other than cost_of_goods_sold which shall be treated as relating to gross_receipts from sales of export_property are a the expenses losses and other although the internal_revenue_code provides that the transfer price computation is to be made on a transaction-by- transaction basis the regulations promulgated under sec_994 permit taxpayers to annually elect to group transactions on the basis of products or product lines for purposes of transfer price computation sec_994 sec_1_994-1 income_tax regs petitioners elected to group their export sales transactions by product lines in each taxable_year with respect to which the disc commission issue under consideration has been raised deductions definitely related and therefore allocated and apportioned thereto and b a ratable part of any other expenses losses or other deductions which are not definitely related to a class_of_gross_income determined in a manner consistent with the rules set forth in section income_tax regs sec_1_994-1 income_tax regs interest is among the expenses subject_to apportionment under the rules set forth in sec_1_861-8 income_tax regs sec_1 e income_tax regs the regulation apportions interest based on the approach that money is fungible and that interest_expense is attributable to all activities and property regardless of any specific purpose for incurring an obligation on which interest is paid id although the pertinent provisions of sec_1_861-8 income_tax regs do not specifically provide that the interest_expense subject_to apportionment is the taxpayer’s interest_expense net of interest_income rather than gross interest_expense we concluded in 101_tc_207 that a taxpayer’s net interest_expense was the appropriate interest_expense to be apportioned we reasoned that the interest_expense net of interest_income represents a taxpayer’s actual cost of borrowing and noted that interest is assumed to be fungible for purposes of the regulation id pincite accordingly we held that for purposes of the percent of cti method a taxpayer may apportion a ratable part of net rather than gross interest_expense to its qualified_export_receipts in calculating cti id pincite petitioners contend and we agree that cv and cvi are entitled to apply the holding of bowater inc v commissioner supra in calculating their cti respondent contending that bowater was wrongly decided urges us to reverse it and hold that gross rather than net interest_expense must be apportioned in computing cti we have considered respondent’s arguments but decline to overrule our prior case see coca cola co subs v commissioner t c __ respondent further argues that a nexus is required between the interest_income and expense to be netted we do not however read the cases that have allowed netting of interest_income against interest_expense for purposes of calculating the interest_expense subject_to apportionment to require a nexus between the income and expense although such a nexus often may exist nor do we consider such a requirement to be consistent with the approach of sec_1_861-8 income_tax regs or of bowater inc v commissioner supra which both consider interest to be fungible for purposes of apportionment we therefore reject respondent’s argument and hold for petitioners on this issue coca cola co subs v commissioner supra accordingly although in their returns with respect to cvi’s taxable years in question petitioners computed the commission payable to cvi under the percent of cti method using gross interest_expense they are entitled pursuant to the authority of bowater inc v commissioner supra to compute the commission using net interest_expense for those years stock_warrant issue the final issue that we consider is the character of the net_proceeds from the sale of the second warrant15 for the purchase of stock in sun petitioners contending that the second warrant was a capital_asset argue that the entire amount of the proceeds from the sale of the second warrant constitutes long-term_capital_gain respondent contending that the second warrant constituted a discount from the price of workstations purchased from sun and relying on sec_1_471-3 income_tax regs argues that the entire amount of the net_proceeds from the sale of the second warrant constitutes either an increase in cv’s gross_income or a reduction in its cost_of_goods_sold the transaction in issue is the same one that we considered in sun microsystems inc v commissioner tcmemo_1993_467 where we decided the tax treatment of the first and second warrants with respect to their grantor sun except that in the instant case we must decide the tax treatment of the second warrant with respect to its recipient we conclude that the approach we took in resolving the issue we note that only the tax treatment of the second warrant which cv sold on date is in issue in the instant case in sun microsystems inc v commissioner supra that is considering all the facts and circumstances of the transaction between sun and cv is also appropriate in resolving the issue presented in the instant casedollar_figure we note initially that an allowance otherwise constituting a trade discount should not be treated differently for tax purposes simply because it takes the form of property that may ordinarily petitioners have objected solely on grounds of relevance to the admission of certain stipulations and exhibits concerning the transaction between sun and cv that occasioned cv’s acquisition of the second warrant petitioners however rely on certain of the stipulations and exhibits in their proposed findings_of_fact and we deem petitioners to have conceded that those stipulations and exhibits are relevant to the instant case we consider the remainder of the stipulations and exhibits relevant to the instant case because our decision as to whether the second warrant constitutes a trade discount or a capital_asset must be based on all the facts and circumstances concerning the second warrant fed r evid moreover even if the stipulations and exhibits do not bear directly on the matters in dispute herein we find the stipulations to be admissible as background evidence aiding our understanding of those matters and concerning which we have wide discretion in admitting 853_f2d_86 2d cir 842_f2d_1380 2d cir respondent objects to petitioner’s offer of respondent’s trial memorandum submitted in sun microsystems inc v commissioner tcmemo_1993_467 on the grounds that it is irrelevant to the instant case however for the same reasons that we admitted the stipulations and exhibits referred to above we admit the trial memorandum respondent also objects to petitioners’ offer of an expert report submitted by respondent in sun microsystems inc v commissioner supra on the grounds that the report is irrelevant hearsay and constitutes opinion evidence offered without compliance with rule we declined to admit the report into evidence in sun microsystems inc v commissioner supra because we found it inter alia argumentative and irrelevant and we decline to admit it in the instant case be considered a capital_asset consequently our inquiry will focus on whether or not the stock_warrant in issue constituted a trade discount given cv by sun for the purchase of workstationsdollar_figure consideration of the facts and circumstances surrounding the transaction between sun and cv concerning the granting of the second warrant leads us to conclude that the second warrant constituted a trade discount from sun to cv related to the purchase of workstations respondent presented the testimony of james berrett who was cv’s president at the time of the negotiation of the agreements for the purchase of the workstations and the issuance of the warrants he testified that although the warrants were not a significant component of the agreements between cv and sun they were an incentive for the petitioners contend that respondent abandoned on brief the argument originally advanced in respondent’s trial memorandum that the warrants in issue were within the inventory exception to the definition of capital_asset sec_1221 and suggest that respondent is raising a new_theory on brief by arguing that the stock warrants constituted a trade discount we consider respondent’s argument on brief however to be merely a development of the determination in the notice_of_deficiency which was that the net_proceeds from the sale of the sun warrants were taxable as ordinary_income or as a decrease to cost_of_goods_sold we also disagree with petitioners that respondent has conceded that a portion of the amount_realized on the sale of the warrants is taxable as long-term_capital_gain respondent merely stated on brief that in the event we decided that the appropriate time for recognition of the trade discount afforded by the warrants was the date on which the warrants were first exercisable respondent would concede that the excess of the sale price over their value on that date was gain from the sale_or_exchange of a capital_asset purchase of workstations from sun by cv and served to lower the overall cost to cv of the transaction with sun moreover he testified that cv had never invested in a supplier prior to the transaction with sun did not make such investments and did not regard the warrants as an investment in sun other witnesses testified similarly cv in fact never acquired any sun stock pursuant to the warrants but sold the warrants shortly after they first became exercisable to underwriters additionally the fact that the second warrant was exercisable only upon the transaction of a specified dollar volume of business between cv and sun either in the form of purchases of sun products or payment of royalties by cv indicates that it was in the nature of a trade discountdollar_figure other circumstances connected with the transaction support such characterization the investment agreement made between sun and cv described the warrants as an additional incentive for an ongoing business relationship between them the transaction with sun involved a major strategic shift for cv from manufacturing workstations to purchasing them from a vendor and the warrants operated as an additional incentive for cv to a trade discount is generally considered a price reduction that is allowed upon the purchase of a specified quantity of merchandise see benner tea co v iowa state tax commn n w 2d iowa argonaut ins co v abc steel prod co s w 2d tex civ app sperry huchinson co v margetts a 2d n j super ct ch div affd a 2d n j purchase the workstations from sun rather than manufacturing them itself as did the reverse royalty arrangement with sun under the terms of the purchase agreement cv would reach the dollar volumes of business with sun at which the second warrant would become exercisable more rapidly if it purchased workstations from sun rather than manufactured them itself if sun became successful by virtue of cv’s purchasing workstations manufactured by sun sun’s value would be enhanced and cv could benefit from the increased value through the exercise of the warrants the warrants cv received from sun were intended to and did in fact lower the cost to cv of purchasing workstations from sundollar_figure additionally in their income_tax return petitioners treated the net_proceeds of the sale of the second warrant as a reduction of cost_of_goods_sold to the extent of the proceeds that would have been realized on the sale of the second warrant had it been disposed of when it first became exercisable petitioners in an effort to bolster their argument that the second warrant was a capital_asset of cv suggest that the warrant represented partial compensation to computervision for the below-market interest rate on the loans cv made to sun as part of the workstation purchase transaction if in fact the net_proceeds of the sale of the second warrant constituted additional interest_income to cv with respect to its loan to sun the proceeds would be taxable as ordinary_income and not long-term_capital_gain see 376_f2d_791 2d cir affg 45_tc_294 367_f2d_823 7th cir affg tcmemo_1965_272 accordingly accepting petitioners’ suggestion would not cause us to adopt petitioners’ characterization of the second warrant as a capital_asset dollar_figure petitioners treated the remainder of the net_proceeds dollar_figure of the sale of the second warrant as long- term capital_gain moreover cv described the second warrant in its forms 10-q for the quarters ended march and date as having been received in conjunction with a volume purchase agreement and treated a portion the net_proceeds of the sale of the warrant as a volume purchase rebate petitioners’ treatment of the second warrant for tax and financial reporting purposes indicates that the warrant was in the nature of a trade or volume purchase discountdollar_figure consequently based on our consideration of all the facts and circumstances in the instant case we find that the second warrant represented a trade discount received by cv from sun in the amount respondent determined is includible in petitioners’ income ie the net_proceeds realized by cv from its saledollar_figure the fact that only a portion of the net sale proceeds was treated as a volume purchase discount merely indicates that cv took the position that the amount of the discount was to be determined at the time that the second warrant first became exercisable and does not affect the admission as to its character as discussed below we need not address the appropriate time for measuring the amount of that discount respondent contends that the full amount of the net_proceeds of the sale constitutes a trade discount but notes that petitioners may argue that the appropriate time for measurement of the amount of discount is the time at which the second warrant first became exercisable which is the position petitioners took in their return for respondent further concedes that in the event we decide that the appropriate date for recognition of the amount of the discount is the date used in petitioners’ continued having decided that the second warrant constituted a trade discount we next consider how the discount is to be taken into account in computing petitioners’ taxable_income as a general matter for tax purposes where a trade discount is obtained with respect to goods the cost of which has been included in a taxpayer’s cost_of_goods_sold the discount is treated as an item_of_gross_income if however the discount relates to goods the cost of which is still in a taxpayer’s inventory the cost of the goods is reduced by the amount of the discount see 43_tc_460 the parties have not addressed whether in the event we decide that the second warrant constitutes a trade discount the discount should be treated as a reduction in the cost of goods in cv’s inventory or as an item_of_gross_income in their return for petitioners treated a portion of the net_proceeds of the sale of the second warrant as a reduction of cv’s cost_of_goods_sold continued return the treatment of the net sale proceeds in petitioners’ return was correct petitioners on brief contend that the full amount of the net_proceeds of the sale of the second warrant is long-term_capital_gain and that the appropriate time for recognition is the time at which the second warrant was sold petitioners do not attempt to sustain their return position in that regard and we treat petitioners as not disputing respondent’s determination of the appropriate time for recognition of the discount attributable to the second warrant we note that we have recently ruled that the amount of a seller’s deduction for a trade discount attributable to the grant of a stock_warrant is to be determined as of the time the warrant is exercised convergent technologies inc v commissioner tcmemo_1995_320 rather than as an item_of_gross_income petitioners have not argued that in the event we decide that the second warrant represented a trade discount that treatment is incorrect respondent also does not dispute that treatment arguing simply that the net_proceeds of the sale of the second warrant constitutes either ordinary_income to cv or a reduction in its cost_of_goods_sold we therefore hold that the entire amount of the net_proceeds of sale of the second warrant is a reduction in cv’s cost_of_goods_sold to reflect concessions and the foregoing decisions will be entered under rule
